Title: From Thomas Jefferson to Edward Bancroft, 30 March 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris Mar. 30. 1789.

Mr. Paradise writes to you by this post on the subject of the proposition made to him by the Creditors to take the money in the funds and a third of his Virginia income instead of £400 a year. I think with him that he should accept it. My greatest objection is that it will not admit of a plain and unsuspicious execution. For it will be a question, pretty difficult to decide in England, and which the inexactitude of those who remit will often bring on, Whether a Remittance be of the debts due to the estate or of it’s annual profits? However it must be accepted, even under this unpromising appearance; because, to be in England, is a first requisite to his happiness. He mentions to you the necessity that the debts contracted for the daily subsistence of himself and Mrs. Paradise must first be paid: this is rational, because, reduced to a moderate pittance, that pittance should be clear of previous debts. And this ought to come out of the first monies to be received, before the  deed begins it’s operation. As he does not tell you how much these debts are, I must supply the omission. My advances for him have been 30. Louis on his journey to Bergamo, 30. Louis more in January for the subsistence of himself and Mrs. Paradise, 20. Louis to Mrs. Paradise for her journey to London, and 15. Louis since her departure to Mr. Paradise for his subsistence, in all 95. Louis. This with the proceeds of his chariot cleared off all scores here to the 1st. or 2d. week of this month. To that you must add half a guinea a day nearly from that time till he shall go away, and ten guineas for his journey. What Mrs. Paradise’s necessities may have called for in London you will know, so that putting both together you may satisfy the creditors by naming a definite sum, as I suppose they would not accede to a vague proposition to pay his debts of subsistence, the amount of which they can know nothing about. I am sorry to be obliged to let my advances be named on this occasion. But on my approaching return to America I must settle my publick accounts, and from the statement I have made of them I shall be in want of this sum, as well as others which I had advanced in the same way, to make up my balance, a balance which, not made up, would affect my reputation as a public man. My manner of living here, however regular, has never permitted me a copper of savings out of which I could assist my countrymen who have been here in distress. I have been obliged then to anticipate, trusting to their honour to replace it, and where they have failed, which has happened too often, I bear the loss. Besides in the present case, it is only a question between Mr. Paradise’s creditors and me, which of us shall lie out of this money. They have had advantages in their dealings with Mr. Paradise which decide the question fairly against them. Pardon, my dear Sir, this momentary attention to my own affairs, which I have been forced to make & believe me to be with great affection to Mrs. Paradise & yourself Your most obedt. humble servt.,

Th: Jefferson

